        Case 1:15-cv-03411-GHW-SN Document 625 Filed 09/14/20 Page 1 of 3

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #: _________________
----------------------------------------------------------------X       DATE FILED: 9/14/2020
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :          1:15-cv-3411-GHW
                                                                 :
                              -v -                               :              ORDER
                                                                 :
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD.,                             :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO.,                               :
LTD., YKK DEUTSCHLAND GMBH, YKK                                  :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.                                      :
                                                                 :
                                                 Defendants.:
---------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:
         The Court has reviewed the parties’ September 11, 2020 submission regarding the processes

for resolving certain pretrial issues. Dkt. No. 624. The Court adopts the parties’ proposed deadlines

and orders the following schedule for the parties’ submissions:

              •    Issues Related to the Potential Ambiguity of the Term “High End

                   Outerwear.” Briefs are due by no later than October 9, 2020. Oppositions are due

                   by no later than October 23, 2020. Replies, if any, are due by no later than October

                   30, 2020.
Case 1:15-cv-03411-GHW-SN Document 625 Filed 09/14/20 Page 2 of 3




   •   Issues Related to Uretek’s Fed. R. Evid. 1006 Exhibits. Other than for those

       exhibits associated with Uretek’s damages expert, James Donohue, (a) YKK will

       identify for Uretek the inaccuracies YKK believes are included in the exhibits that

       remain subject to Fed. R. Evid. 1006 (“FRE 1006”) objections, the aspects of each

       exhibit that YKK believes constitutes the inadmissible expression of opinion by the

       offering expert, and any issues with the admissibility of the underlying information

       that is allegedly summarized in the exhibit, and (b) Uretek will provide to YKK a list

       of Mr. Donohue’s exhibits that Uretek is withdrawing or revising to comply with the

       Court’s ruling on YKK’s Motion in Limine No. 11 Sec. II, by no later than October

       2, 2020. For those exhibits associated with Uretek’s damages expert, James

       Donohue, YKK will identify for Uretek the inaccuracies YKK believes are included

       in the exhibits that remain subject to FRE 1006 objections, the aspects of each

       exhibit that YKK believes constitutes the inadmissible expression of opinion by the

       offering expert, and any issues with the admissibility of the underlying information

       that is allegedly summarized in the exhibit, by no later than October 16, 2020. The

       parties will meet and confer in an attempt to further narrow any remaining disputes

       by no later than October 23, 2020. The parties will jointly advise the Court of any

       remaining disputes and separately submit any additional supporting information to

       support each party’s position by no later than November 6, 2020.

   •   Pending Objections to Counter-Designations. The parties will exchange revised

       deposition designations by no later than October 16, 2020. The parties will exchange

       counter-designations by no later than October 30, 2020. The parties will exchange

       any objections to counter-designations by no later than November 6, 2020. The

       parties will submit a joint chart to the Court describing any pending objections to


                                          2
      Case 1:15-cv-03411-GHW-SN Document 625 Filed 09/14/20 Page 3 of 3



               counter-designations by no later than November 13, 2020. Plaintiffs’ application to

               add new deposition designations during this process is denied.

           •   Supplementary Motions in Limine. Any supplementary motions in limine arising

               from the Court’s July 30, 2020 summary judgment decision, Dkt. No. 611, are due by

               no later than October 9, 2020. Oppositions are due by no later than October 30,

               2020. Replies, if any, are due by no later than November 13, 2020. Any objections

               regarding the scope of these motions and their connection to the Court’s summary

               judgment decision shall be raised in the parties’ opposition briefs.

           •   Issues Related to Foreign Law. The parties are directed to submit materials on

               any outstanding foreign law issues, including proposed supplemental jury charges,

               supporting memoranda of law from each party, expert information regarding the

               proposed charges, and English translations of the law the Court is being asked to

               consider, by no later than November 2, 2020. Any oppositions are due by no later

               than November 23, 2020. Replies, if any, are due by no later than November 30,

               2020.

       Furthermore, the Court will hold a teleconference in this matter on September 21, 2020 at

10:00 a.m. The parties are directed to use the conference call dial-in information and access code

noted in the Court's Emergency Rules in Light of COVID-19, available on the Court's website, and

are specifically directed to comply with Emergency Rule 2(C).

       SO ORDERED.

 Dated: September 14, 2020                          _____________________________________
 New York, New York                                          GREGORY H. WOODS
                                                            United States District Judge




                                                   3
